Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "complex" in claims 1 and 7 and 15 is a relative term which renders the claim indefinite.  The term "complex" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the recitation of “complex system” in the claims is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (20090055130) in view of Young et al (20130152673).
As to claim 7, in using and/or making the device of Pandey, one would perform the steps of collecting data from a sensor of a subsystem (valve flow path) of a complex system (Gas turbine, abstract) related to opening and closing (standard functions of the valve) of a valve of the subsystem during a given operational phase of the complex system to identify a plurality of parameters (raw data); generating a plurality of feature metrics (step 210) based on the plurality of parameters; determining whether the feature metrics indicate a prefault state (step 230, Para 23) of the subsystem based on a Bayesian framework; and in response to determining that the feature metrics indicate the prefault state of the subsystem, generating a notification (step 240).
Pandey fails to disclose valve monitoring based on plurality of sensors. Young (Para 70), teaches valve diagnostic using plurality of sensors (upstream and downstream pressure sensors compensated by temperature sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Pandey with valve diagnostics using plurality of pressure and temperature values (upstream and downstream pressure sensors compensated by temperature sensors) as taught by Young as an art-recognized functionally equivalent substitute valve monitoring mechanism yielding predictable results of valve diagnostics.
As to claim 8, Pandey as modified (in view of Young, Para 70) teaches the plurality of parameters including temperature and pressure.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (20090055130) in view of Young et al (20130152673) further in view of Luan et al (20190294987).
Pandey as modified fails to disclose normalizing operational data of the plurality of parameters. Luan teaches a Bayesian (Para 71) prefault derivation method wherein the operation parameters are normalized by removing extreme singularities (Fig 3, Para69).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Pandey as modified with normalizing operational data of the plurality of parameters as taught by Luan in order to remove anomalous singular aberrations.
Allowable Subject Matter
Claims 1-6, 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 9-10, 12-14 would be allowable if rewritten to overcome the 
Related prior art, Cheng et al (20160092808), Locke et al (20180364654) and Spiro et al (20180173216) discloses various methods of predictive valve failure but fail to disclose valve prefault notification using Bayesian framework based in metrics of two operation phases of the system in combination with other limitations of claims 1 or 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753